DISSENTING OPINION
Donlon, Judge:
I dissent. On grounds stated in our opinion in Engelhard Hanovia Inc. v. United States, 54 Cust. Ct. 233, C.D. 2538, on the issue of classification, and in my dissenting opinions, in Diamond Tool Research Co., Inc. v. United States, 55 Cust. Ct. 37, C.D. 2551, and in Eastern Diamond Products Company, Inc. v. United States, 55 Cust. Ct. 62, C.D. 2552, on the issue of jurisdiction, and on the facts of record here, I find that plaintiff is an American wholesaler of natural diamond dust, which is merchandise of the same class or kind as the imported synthetic diamond dust, the classification of which on liquidation plaintiff has duly protested under authority of section 516 (b); that plaintiff is properly before us as a protestant under section 516(b); and that the involved merchandise should be classified under paragraph 1668, as diamond dust.
The protest claim to paragraph 1668 classification should be sustained. The other protest claims should be dismissed.